Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11 are allowed.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 371 of PCT/JP2017/039308 10/31/2017. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding independent claim 1, a power system stability analysis device that analyzes stability of a power system by obtaining measurement data from a high-accuracy measurement device and existing measuring instruments installed in the power system, the device comprising: a synchronous stability analysis unit that analyzes synchronous stability in an assumed failure by using an estimation result of the system state; and a synchronous stability analysis correction unit that corrects the synchronous stability according to a difference between the estimation result of the system state and the measurement data of the high-accuracy measurement device to improve accuracy of synchronous stability analysis of the power system and regarding independent claim 7, a power system stabilization analysis method for analyzing stability of a power system by obtaining measurement data from a high-accuracy measurement device and existing measuring instruments installed in the power system, the method comprising: analyzing synchronous stability in an assumed failure by using an estimation result of the system state; and correcting the synchronous stability according to a difference between the estimation result of the system state and the measurement data from the high-accuracy measurement device to improve accuracy of synchronous stability analysis of the power system.  Dependent claim 2-6 and 8-11 depend on allowable independent claims 1 and 7 respectively and therefore, dependent claims 2-6 and 8-11 are allowable over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119